Title: To Thomas Jefferson from Charles McLaughlin, 10 March 1802
From: McLaughlin, Charles
To: Jefferson, Thomas


            Sir,
              George Town March 10th. 1802.
            I received by the Baltimore Stage a Couple of Fresh Cod Fish, which my Brother writes me were alive at 4 O.Clock this morning—and as I find Fish of every kind to be Scarce here at this time, I take the liberty to send One by the bearer hereof, which you will please to Accept from
            Sir, your Obt. Servt.
            Chs. Mclaughlin
          